Citation Nr: 9902803	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968.

This case comes to the Board of Veterans Appeals (Board) 
from a May 1995 RO decision which, in pertinent part, denied 
service connection for MS.  In a May 1997 decision, the Board 
denied the claim.  The veteran then appealed to the United 
States Court of Veterans Appeals (Court).  In an August 1998 
memorandum decision, the Court vacated and remanded that part 
of the Boards decision which denied service connection for 
MS.

[The 1997 Board decision also denied service connection for a 
heart disorder; that determination was affirmed by the 1998 
Court decision; and such issue is no longer on appeal.]


REMAND

The August 1998 Court decision found that the veterans claim 
for service connection for MS was well grounded under 
38 U.S.C.A. § 5107(a) (West 1991) (i.e., plausible), and that 
the May 1997 Board decision erred in holding to the contrary.  
The Court vacated and remanded the Board decision on this 
issue for readjudication.  Since the claim has been found to 
be well grounded, service connection must be readjudicated on 
the merits.  However, in light of the current state of the 
record, the Board finds that first there is a VA duty to 
assist the veteran in developing this claim.  Id.; 38 C.F.R. 
§§ 3.103, 3.159 (1998).

Service incurrence for MS will be presumed if manifest to a 
compensable level within 7 years of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran served on active duty in the Army from March 1965 
to January 1968.  Service medical records are negative for a 
diagnosis of MS.  Some of the service medical records note 
that the veteran reported a history of diplopia.

In February 1979, a private physician, Dr. Kinosian, stated 
that although the veteran's reported history made her suspect 
MS, there was nothing on physical examination to corroborate 
the diagnosis.

Private medical records from Dr. Kahler show that in August 
1989, the veteran reported that he was diagnosed with MS in 
1977.  A medical record reflecting such a diagnosis is not 
associated with the file, and should be obtained, along with 
any post-service medical records reflecting treatment for MS 
or MS-like symptoms, pursuant to the VAs duty to assist.

An October 1989 private magnetic resonance imaging study 
(MRI) of the veteran's head reflects two small areas of 
increased signal in the left cerebral hemisphere, and 
indicated that it was unlikely that this represented MS 
although that diagnosis could not be excluded.  

By a letter dated in October 1989, a private physician, Dr. 
Gelfand, performed a neurological examination and indicated a 
diagnosis of MS, based on the veteran's reported history and 
on physical examination.  He stated that the veteran had the 
disease for at least 15 years without progression.  

A December 1991 private MRI noted multiple foci of high 
signal in the left hemisphere and left basoganglia region, 
and indicated that demyelinating disease was a distinct 
possibility.

At a January 1995 VA neurological examination, the examiner 
diagnosed a history of previously diagnosed MS without 
clinical evidence on examination.

As noted in the August 1998 Court decision, Dr. Gelfands 
October 1989 opinion suggests that the veteran had MS within 
the 7-year presumptive period.  In the judgment of the Board, 
as part of the VA's duty to assist, a current VA examination 
with medical opinion is warranted.  Green v. Derwinski, 1 
Vet. App. 121 (1991).


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
examination and treatment for any ailment 
since his release from active service in 
1968.  The RO, following the procedures 
of 38 C.F.R. § 3.159, should obtain 
copies of the related medical records, 
which are not already on file, from the 
identified sources.

2.  After the above records are added to 
the file, or if they cannot be obtained, 
the veteran should undergo a VA 
neurological examination to determine the 
existence and likely date of onset of any 
MS.  The claims folder must be made 
available to and reviewed by the doctor  
in conjunction with the examination.  

Based on examination findings, historical 
medical records, and medical principles, 
the VA doctor should indicate whether MS 
currently exists; if it does, the doctor 
should provide a medical opinion, with 
adequate rationale, as to the date on 
which MS first became manifest (even if 
the disease was not diagnosed until 
later).  In this regard, the VA doctor 
should point to specific historical 
medical records which indicate MS was 
then present (even if not diagnosed until 
later), and the earliest manifestations 
of the disease should be discussed.

3.  Thereafter, the RO should review the 
claim for service connection for MS.  If 
the RO denies the claim, the veteran and 
his representative should be furnished a 


supplemental statement of the case and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
